Levine, J.
dissents and votes to affirm in the following memorandum. Levine, J. (dissenting). I respectfully dissent. In rejecting Family Court’s finding of the existence of extraordinary circumstances permitting an inquiry into the infant Allison’s best interests, the majority focuses entirely on one factor, the absence of visitation by the natural father (respondent) for a period of some 14 months from September 1982 through most of December 1983. That period of absence of contact was admitted by respondent. The majority then concludes that, apart from the foregoing hiatus, respondent "maintained a continuous relationship” with the child. The only support in the record for this statement is the testimony of respondent that he regularly saw the child on a monthly basis before September 1982. However, this assertion was in conflict with most of the other evidence adduced at the trial, including that of the stepfather (petitioner), the maternal grandmother and one of respondent’s own witnesses. Their testimony would fix the period of total absence of parent-child contact from about 23 months to well over two years. Family Court found the gap in visitation was at least 14 months and may have been up to more than two years. Moreover, visitation before September 1982 was at best spotty. Respondent admitted that he did not see the child for some three months up to late February 1981. At the very same time he claimed to have made regular monthly visits until the fall of 1982, he was also excusing his lack of regular contact on the basis of the mother’s continuous interference with his attempts to see the child. Family Court, which saw and heard respondent on the witness stand, largely discredited his testimony. Thus, the majority’s characterization of a continuing parent-child relationship is yet another instance where this court is applying *948the substantive legal principles favoring natural parents to resolve purely factual disputes and issues of credibility against the nonparental party (see, Matter of Amy SS, 100 AD2d 657, 658 [dissenting opn], revd 64 NY2d 788). There is no special exception in custody disputes from the general rule that an appellate court should defer to the court at nisi prius on issues of credibility (see, Arnold v State of New York, 108 AD2d 1021, 1023, appeal dismissed 65 NY2d 723; Huertas v State of New York, 84 AD2d 650, 651).
Apart from the lack of visitation already discussed, the majority totally ignores other evidence showing a pattern of indifference, or certainly, as Family Court found, a placing of respondent’s own self-interest above that of the child’s. This included removing the mother’s sole means for transportation while she and the child were living in a remote, isolated area, his failing to provide a telephone number at which he could be reached in the event of any emergency involving the child, and failing to maintain contact through letters, gifts or by telephone during the entire time before December 1983 during which he failed to visit. This latter, total withdrawal of all emotional support for the child spanned the period of the mother’s last illness, a fact of which respondent was well aware. Respondent thus totally abdicated his parental role to petitioner at the time of the child’s greatest need.
In my view, the totality of the foregoing circumstances, all of which were found by Family Court on the prevailing weight of the credible evidence, supports Family Court’s conclusion that extraordinary circumstances were established. The evidence also overwhelmingly supports Family Court’s further conclusion that the child’s best interests dictated an award of custody to petitioner. For these reasons, I would affirm Family Court’s order.